DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “about” is indefinite.  The instant specification provides no guidance as to the metes and bounds of the word “about”.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Wetering et al. (WO 2017/203480) in view of van der Weele et al. (2014/0107264).  
Regarding claims 1-6, 12, 16, and 17:  van de Wetering et al. teach a composition comprising of the high heat copolycarbonate 42 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, has a glass transition temperature of 170°C or higher, and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, 33.45 wt%, of a BPA homopolycarbonate with a Mw of 19,000-23,000 [Table 1], 12 wt% of a PC-Si, and 0.2 wt% of the ant-drip agent TSAN [Ex. 20; Table 6].  van de Wetering et al. teach a Vicat softening temperature of 156.5°C [Ex. 20].
van de Wetering et al. fail to teach the claimed phosphorus-containing flame retardant amount effect to provide the claimed amount of phosphorus.  
However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
Since the composition is the same as claimed it will possess a V0 flame retardance at a thickness of 1.0 mm or 0.8 mm.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the flame retardant additives for the desired flame retardance.  
Regarding claim 8:  van de Wetering teach 0.3 wt% of the additional flame retardant Rimar salt, 0.05 wt% phosphite (heat stabilizer/antioxidant) and 3 wt% of titanium dioxide (a colorant).
Regarding claim 9:  van de Wetering teach embodiments where the anti-drip agent is absent [0092; Examples; Claim 15]. 
Regarding claim 10:  van de Wetering teach 70 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, and has a glass transition temperature of 170°C or higher and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, and (0.2 + 0.05) 0.25 wt% of the additive composition with a Vicat of 167.8°C [Ex. 10; Table 4].  
van de Wetering et al. fail to teach the claimed phosphorus-containing flame retardant amount effect to provide the claimed amount of phosphorus.  
However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
The 70 wt% PPC in van de Wetering is very close to the claimed 80 wt%.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Regarding claim 11:  van der Wetering et al. teach an embodiment where the high heat copolycarbonate comprsises 20 to 30 weight percent of a copolymer of bisphenol-A and phthalimidine [0084, 0094, Claim 7], wherein BPA-PPPBP is given as a specific example [0038; Examples].  van de Wetering et al. teach a composition comprising of the high heat copolycarbonate 42 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, and has a glass transition temperature of 170°C or higher and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, 33.45 wt%, of a BPA homopolycarbonate with a Mw of 19,000-23,000 [Table 1], 12 wt% of a PC-Si, and 0.35 of an additive composition (0.3 Rimar Salt + 0.05 phosphite). [Ex. 20; Table 6].  van de Wetering et al. teach a Vicat softening temperature of 156.5°C [Ex. 20].
van de Wetering et al. fail to teach the claimed phosphorus-containing flame retardant amount effect to provide the claimed amount of phosphorus.  
However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
The 9 wt% glass fibers is very close to the claimed 10% glass fibers.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Regarding claim 13:  van de Wetering et al. teach a composition comprising of the high heat copolycarbonate 42 wt% PPC which comprises 15-25wt% BPA carbonate units and 75-85 wt% BPA phthalate units, a molar ratio of isophthalate to terephthalate of from 98:2 to 88:12, and has a glass transition temperature of 170°C or higher and has the structure of claim 3 [0004, 0020, 0078; Table 1], 9 wt% glass fibers, 33.45 wt%, of a BPA homopolycarbonate with a Mw of 19,000-23,000 [Table 1], 12 wt% of a PC-Si, and 0.35 of an additive composition (0.3 Rimar Salt + 0.05 phosphite). [Ex. 20; Table 6].  van de Wetering et al. teach a Vicat softening temperature of 156.5°C [Ex. 20].
van de Wetering et al. fail to teach the claimed phosphorus-containing flame retardant amount effect to provide the claimed amount of phosphorus.  
However, van de Weele et al. teach adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to an analogous high-heat polycarbonate resin composition to obtain a UL94 V-0 flame retardance at 1.5 mm [EX 13, EX 14; Tables 7A and 7B].  Fyroflex Sol-DP has a 10.5 percent phosphorus by weight [Table 1], which would equate to 0.45 wt% or 0.7 wt% of added phosphorus based one the weight percent of the entire composition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4.3 or 6.7 wt% of Fyrolflex Sol-DP as taught by van der Weele et al. to the composition van de Wetering et al. to improve the flame retardance of the composition, and provide a UL94 V-0 flame retardance at 1.5 mm.
The 9 wt% glass fibers is very close to the claimed 10% glass fibers.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	Regarding claims 14, 19 and 20:  van der Wetering teach a molded article [Examples] that is an electrical circuit housing [0080; claim 3].
	Regarding claim 18:  van der Wetering teach examples that are free of fluorine containing compounds [Table 11].  Therefore, the composition comprises less than 100 ppm of fluorine.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/911675. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that van de Weele teach 0.8 wt% of an anti-drip agent, which is outside of the amended range of claim 1.  This is not persuasive because van der Wetering already teach the claimed amount of the anti-drip agent.  van de Weele is being relied upon for the teaching of adding 4.3 or 6.7 wt% of flame retardant Fyrolflex Sol-DP to improve flame retardance.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has stated that an anti-drip agent is an optional component.  Claim 1 allows up to 0.6 wt% of an anti-drip agent plus up to 10 wt% of an additive composition that can comprise a second anti-drip agent.  Therefore, claim 1 allows up to 10.6 wt% of anti-drip agents.  
The Applicant has discussed the importance of halogen-free compositions.  However, the claims allow at least up to 10 wt% of halogen containing additives.
The Applicant has not responded properly to the double patenting rejection.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763